Citation Nr: 1503483	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's claim was remanded by the Board in August 2012.  

A review of the Veteran's electronic claims folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a bilateral knee disability.  The Board notes that the Veteran is currently incarcerated.    

In August 2012 the Board remanded the Veteran's case and directed the RO to attempt to have the Veteran scheduled for an examination to determine the nature and likely etiology of his claimed bilateral knee disorder.  An in person examination of the Veteran occurred on January 23, 2013, which is documented in the Veteran's electronic claims folder.  

The Board also directed the RO to address the feasibility of scheduling the Veteran for a hearing in connection with his claim, to include contacting the correctional facility where the Veteran is incarcerated to determine the feasibility of scheduling the Veteran for a videoconference hearing.  Additionally, the RO was directed to gather any medical records surrounding the Veteran's injury.  

On November 15, 2012, the RO sent the Veteran a letter stating that they had forwarded his request for a travel board hearing to the appropriate section.  Additionally, they informed the Veteran he needed to provide as much medical evidence as possible and also enclosed FA Form 21-4142, Authorization and Consent to Release Information, informing the Veteran that they could assist him with the process of gathering private treatment records.

On December 10, 2012, after the November 15, 2012 notification discussed above, the RO received a letter from the Veteran in which he stated that the Board's remand required the RO notify him of their actions, and that he had received no such notice.  The RO subsequently issued a supplemental statement of the case (SSOC) in March 2013, citing as evidence the December 10, 2012 letter by the Veteran.  

Nothing in the record indicates post-remand efforts by the RO to assist the Veteran in gathering private treatment records or schedule the Veteran for a videoconference hearing, as directed by the August 2012 Board remand.  The Board has a duty to ensure compliance with the terms of a remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board notes that there are other options to provide a Veteran a hearing pursuant to 38 C.F.R. § 20.700(d) and (e), to include an electronic hearing when suitable facilities and equipment are available.  38 C.F.R. § 20.700 (2014).  VA is generally required to attempt to accommodate Veterans in situations where their incarceration might otherwise prevent them from receiving assistance.  See e.g. Wood v. Derwinski, 1 Vet. App. 190 (1991), Bolton v. Brown, 8 Vet. App. 185 (1995).  In this case, the requirement includes making reasonable efforts to arrange for the Veteran to have a Board hearing while he is still incarcerated, to include a videoconference hearing.  This matter must at least be investigated, and thus far has not been.

Consequently, on remand, the AOJ should make reasonable efforts to contact the facility where the Veteran is incarcerated.  Efforts should also be undertaken to ascertain whether it is possible that the appellant might be escorted to a hearing, or whether there are other facilities that might be used to afford the Veteran a Board videoconference hearing while he is incarcerated.  All documentation of the above efforts should be included in the Veteran's electronic claims folder.

The Board also notes that at present the Veteran is not represented.  The VCAA notice that the RO provided the Veteran in February 2010 reviewed the role of Veterans Service Organizations (VSOs) and provided examples of VSOs (i.e. American Legion, Veterans of Foreign Wars of US, etc.).  The notice further suggested that the Veteran consult a telephone book to contact a particular VSO.

In light of the Veteran's incarceration, the Board believes that the AOJ should again provide the Veteran with notice on VSOs comparable to what was provided on page seven of the Veteran's original VCAA notice, as well as a hard copy list of VSOs and their contact information, available here:  http://www.va.gov/vso/ .  All documentation of the above efforts should be included in the Veteran's electronic claims folder.

The most recent private treatment records in the virtual claims file are dated October 27, 2010.  The Veteran's more recent private treatment records should be obtained.  All documentation of the above efforts should be included in the Veteran's electronic claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with notice on VSOs comparable to what was provided on page seven of the Veteran's original February 2010 VCAA notice, as well as a hard copy list of VSOs and their contact information, available here:  http://www.va.gov/vso/ .  All documentation of the above efforts should be included in the Veteran's electronic claims folder.


2.  Obtain the Veteran's private treatment records dated from October 27, 2010, to present.  All documentation of the above efforts should be included in the Veteran's electronic claims folder.

3.  After the above action has been completed, the AOJ should contact the facility where the Veteran is incarcerated and ascertain whether it is possible to schedule a hearing.  It should be determined whether the facility has the ability to arrange for appellant to be escorted to a hearing at the AOJ, or whether there are videoconference options that might be utilized.  If so, such hearing should be scheduled.  If not, the Veteran is to be offered an opportunity to make any additional written presentation to the AOJ that he might desire.  All documentation of the above efforts should be included in the Veteran's electronic claims folder.

4.  Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal is denied, the Veteran and his representative, as appropriate, should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




